                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CESAR D. BERGER,                                    Case No. 19-cv-02513-HSG
                                   8                    Plaintiff,                           SUA SPONTE REFERRAL FOR
                                                                                             DETERMINING RELATIONSHIP
                                   9             v.

                                  10     RALPH DIAZ, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a California state prisoner proceeding pro se, filed this civil rights action under

                                  14   42 U.S.C. § 1983. Pursuant to Civil Local Rule 3-12(c), this case is hereby REFERRED sua

                                  15   sponte to the Honorable Lucy H. Koh for consideration of whether the case is related to Ruiz v.

                                  16   Diaz, et al., No. C 19-1928 LHK (PR). The cases appear to assert the same or similar claims

                                  17   against the same or similar defendants.

                                  18          The clerk shall file a copy of this order in Case No. 19-cv-1928 LHK.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 5/16/2019

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
